Exhibit 10.1

 

The form of Non-Employee Director Phantom Stock Unit Agreement with each of M.
Mark Albert, John G. Danhakl, Robert A. Davidow, Kenneth A. Goldman and Steven
Romick dated January 15, 2010 follows this page.  The executed agreements are
identical except for the number of units granted in Paragraph 1(a) of each
agreement.  The agreement with Mr. Albert covers 14,500 units and each of the
agreements with Messrs. Danhakl, Davidow, Goldman and Romick covers 7,000 units.

 

--------------------------------------------------------------------------------


 

NON-EMPLOYEE DIRECTOR

 

PHANTOM STOCK UNIT AGREEMENT

 

THIS PHANTOM STOCK UNIT AGREEMENT (the “Agreement”), dated as of the 15th day of
January, 2010, by and between Arden Group, Inc., a Delaware corporation (the
“Company”), and                                    (the “Unit Holder”), is made
with reference to the following facts:

 

A.            The Company is desirous of providing additional incentives to the
Unit Holder in rendering services as a non-employee director of the Company and,
in order to accomplish this result, has determined to grant the Unit Holder
phantom stock units representing the right to receive a cash payment on the
terms and conditions set forth herein.

 

B.            The Unit Holder is desirous of accepting said right on the terms
and conditions set forth herein.

 

NOW, THEREFORE, it is agreed as follows:

 


1.             GRANT


 


(A)           SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE COMPANY
HEREBY GRANTS TO THE UNIT HOLDER                  UNITS EXERCISABLE FROM TIME TO
TIME IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT DURING A PERIOD
COMMENCING ON THE DATE HEREOF AND EXPIRING AT THE CLOSE OF BUSINESS ON
JANUARY 15, 2017 (THE “EXPIRATION DATE”).  EACH UNIT HEREUNDER REPRESENTS THE
RIGHT TO RECEIVE AN AMOUNT EQUAL TO THE EXCESS OF (I) THE FAIR MARKET VALUE
(DETERMINED IN ACCORDANCE WITH PARAGRAPH 1(B) BELOW) OF ONE SHARE OF THE CLASS A
COMMON STOCK, $.25 PAR VALUE PER SHARE, OF THE COMPANY (THE “CLASS A COMMON
STOCK”) BASED ON THE DATE UPON WHICH THE UNIT HOLDER EXERCISES SUCH UNIT (THE
“EXERCISE DATE PRICE”) OVER (II) $110.00 (THE “BASE PRICE”), REPRESENTING THE
FAIR MARKET VALUE OF ONE SHARE OF THE CLASS A COMMON STOCK ON THE EFFECTIVE DATE
HEREOF DETERMINED ON THE BASIS OF THE CLOSING SALES PRICE OF THE CLASS A COMMON
STOCK ON THE DATE HEREOF AS REPORTED BY THE NASDAQ GLOBAL MARKET.


 


(B)           THE EXERCISE DATE PRICE SHALL BE DETERMINED AS FOLLOWS: (I) IF THE
CLASS A COMMON STOCK IS THEN LISTED ON A NATIONAL SECURITIES EXCHANGE, THE
AVERAGE OF THE CLOSING SALES PRICES OF THE CLASS A COMMON STOCK FOR THE TWENTY
TRADING DAYS (AS DEFINED BELOW) PRECEDING THE DATE OF EXERCISE OF SUCH UNITS
(THE “DETERMINATION DATE”) ON THE PRINCIPAL SECURITIES EXCHANGE ON WHICH SUCH
STOCK IS THEN LISTED, AND, IF THERE IS NO REPORTED SALE ON ANY TRADING DAY
WITHIN SUCH TWENTY DAY PERIOD, SUCH TRADING DAY SHALL BE COUNTED FOR PURPOSES OF
DETERMINING SUCH TWENTY DAY PERIOD BUT SHALL BE DISREGARDED FOR PURPOSES OF
DETERMINING SUCH AVERAGE, OR (II) IF THE CLASS A COMMON STOCK IS THEN PUBLICLY
TRADED IN THE OVER-THE-COUNTER MARKET, THE AVERAGE OF THE CLOSING SALES PRICES
OF THE CLASS A COMMON STOCK IN THE OVER-THE-COUNTER MARKET FOR THE TWENTY
TRADING DAYS PRECEDING THE DETERMINATION DATE AND, IF THERE IS NO REPORTED SALE
ON ANY TRADING DAY WITHIN SUCH TWENTY DAY PERIOD, SUCH TRADING DAY SHALL BE
COUNTED FOR PURPOSES OF DETERMINING SUCH TWENTY DAY PERIOD BUT SHALL BE
DISREGARDED FOR PURPOSES OF DETERMINING SUCH AVERAGE, OR (III) IF THE CLASS A
COMMON STOCK IS NOT THEN SEPARATELY QUOTED OR PUBLICLY TRADED, THE FAIR MARKET
VALUE ON THE DETERMINATION DATE, AS DETERMINED BY THE BOARD OF DIRECTORS OF THE
COMPANY (THE “BOARD”).  FOR PURPOSES HEREOF, “TRADING DAY” SHALL MEAN ANY DAY
UPON WHICH THE PRINCIPAL NATIONAL SECURITIES EXCHANGE OR OVER-THE-COUNTER MARKET
UPON WHICH THE CLASS A COMMON STOCK IS THEN TRADED IS OPEN FOR THE TRADING OF
SECURITIES.

 

--------------------------------------------------------------------------------


 


2.             EXERCISE OF UNITS

 


(A)           THE UNIT HOLDER MAY ELECT TO BE PAID FOR ANY THEN VESTED UNIT BY
TIMELY DELIVERING OR MAILING TO THE COMPANY (IN ACCORDANCE WITH PARAGRAPH 10
BELOW), ATTENTION: CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER (OR
PERSON ACTING AS CHIEF FINANCIAL OFFICER), A NOTICE OF EXERCISE, IN THE FORM
PRESCRIBED BY THE COMPANY, STATING THEREIN THAT THE UNIT HOLDER HAS ELECTED TO
EXERCISE HIS UNITS AND SPECIFYING THEREIN THE DATE OF THIS AGREEMENT AND THE
NUMBER OF VESTED UNITS FOR WHICH HE IS ELECTING TO BE PAID.  THE EXERCISE OF ANY
UNITS SHALL NOT BE DEEMED EFFECTIVE UNLESS AND UNTIL THE UNIT HOLDER HAS
COMPLIED WITH ALL OF THE PROVISIONS OF THIS PARAGRAPH 2(A).  UPON AN EFFECTIVE
EXERCISE OF ANY ONE OR MORE UNITS, THE COMPANY SHALL THEREAFTER PAY THE UNIT
HOLDER IN COMPLETE SATISFACTION OF EACH UNIT WITH RESPECT TO WHICH SUCH RIGHT
AND OPTION HAS BEEN EXERCISED AN AMOUNT EQUAL TO:  (I) THE EXERCISE DATE PRICE
MINUS (II) THE BASE PRICE.  SUCH PAYMENT SHALL BE MADE TO THE UNIT HOLDER WITHIN
30 DAYS AFTER THE EXERCISE OF SUCH RIGHT AND OPTION.


 


(B)           NO UNITS SHALL VEST OR BECOME EXERCISABLE DURING THE FIRST, SECOND
OR THIRD YEAR FROM THE DATE OF GRANT HEREOF; THEREAFTER UNITS SHALL VEST AND
BECOME EXERCISABLE IN INSTALLMENTS AS TO (I) TWENTY-FIVE PERCENT (25%) OF THE
TOTAL NUMBER OF UNITS SUBJECT TO THIS AGREEMENT ON JANUARY 15, 2013, (II) AN
ADDITIONAL TWENTY-FIVE PERCENT (25%) OF THE TOTAL NUMBER OF UNITS SUBJECT TO
THIS AGREEMENT ON JANUARY 15, 2014, (III) AN ADDITIONAL TWENTY-FIVE PERCENT
(25%) OF THE TOTAL NUMBER OF UNITS SUBJECT TO THIS AGREEMENT ON JANUARY 15,
2015, AND (IV) THE REMAINING TWENTY-FIVE PERCENT (25%) OF THE TOTAL NUMBER OF
UNITS SUBJECT TO THIS AGREEMENT ON JANUARY 15, 2016.  NOTWITHSTANDING THE
FOREGOING, IF AT ANY TIME PRIOR TO THE VESTING IN FULL OF ALL UNITS THE UNIT
HOLDER’S SERVICE AS A MEMBER OF THE BOARD IS TERMINATED DUE TO THE UNIT HOLDER’S
DEATH OR DISABILITY (AS DISABILITY IS DEFINED IN PARAGRAPH 4 BELOW), THEN ALL
UNEXERCISED UNITS COVERED HEREBY THAT HAVE NOT VESTED AND BECOME EXERCISABLE AS
OF THE EFFECTIVE DATE OF THE UNIT HOLDER’S TERMINATION OF SERVICE DUE TO DEATH
OR DISABILITY SHALL BE DEEMED TO HAVE VESTED AND BECOME IMMEDIATELY EXERCISABLE
IN FULL EFFECTIVE ON AND AS OF SUCH DATE OF TERMINATION OF SERVICE.


 


(C)           IN CONNECTION WITH THE EXERCISE OF ANY ONE OR MORE UNITS AND AS A
CONDITION TO DELIVERY OF ANY PAYMENT TO WHICH THE UNIT HOLDER IS ENTITLED UPON
SUCH EXERCISE, THE COMPANY MAY WITHHOLD FROM SUCH PAYMENT AN AMOUNT SUFFICIENT
TO SATISFY ALL CURRENT OR ESTIMATED FUTURE FEDERAL, STATE AND LOCAL WITHHOLDING
TAX REQUIREMENTS (IF ANY) AND FEDERAL SOCIAL SECURITY OR OTHER TAXES OR OTHER
TAX REQUIREMENTS RELATING THERETO (IF ANY).


 


3.             TERMINATION.  ALL UNEXERCISED UNITS SHALL AUTOMATICALLY AND
WITHOUT NOTICE TERMINATE AND BECOME NULL AND VOID AT THE TIME OF THE EARLIEST TO
OCCUR OF THE FOLLOWING:


 


(A)           THE EXPIRATION DATE;


 


(B)           THE EXPIRATION OF 30 DAYS FROM THE DATE OF TERMINATION (OTHER THAN
A TERMINATION DESCRIBED IN SUBPARAGRAPH (C) BELOW OR ON ACCOUNT OF DEATH OR
DISABILITY OF THE UNIT HOLDER WHILE A MEMBER OF THE BOARD) OF THE UNIT HOLDER’S
SERVICE AS A MEMBER OF THE BOARD, OR, IF THE UNIT HOLDER SHALL DIE DURING SUCH
30-DAY PERIOD, THE EXPIRATION OF ONE YEAR FOLLOWING THE DATE OF THE UNIT
HOLDER’S DEATH; PROVIDED THAT, EXCEPT IN THE CASE OF DEATH OR DISABILITY AS
PROVIDED IN PARAGRAPH 4, NO ADDITIONAL UNITS SHALL VEST OR BECOME EXERCISABLE
DURING SUCH 30-DAY OR ONE YEAR PERIOD, AS THE CASE MAY BE;


 


(C)           THE DATE OF TERMINATION OF THE UNIT HOLDER’S SERVICE AS A MEMBER
OF THE BOARD, IF SUCH TERMINATION OF SERVICE IS DUE TO THE REMOVAL OF THE UNIT
HOLDER FROM THE BOARD FOR CAUSE (THE BOARD SHALL HAVE THE RIGHT TO DETERMINE
WHETHER THE UNIT HOLDER HAS BEEN REMOVED FOR CAUSE AND THE DATE OF SUCH REMOVAL,
SUCH DETERMINATION OF THE BOARD TO BE FINAL AND CONCLUSIVE); AND

 

2

--------------------------------------------------------------------------------


 


(D)           ANY OF THE EVENTS AS DESCRIBED IN PARAGRAPH 7 BELOW.


 

Nothing contained in this Agreement shall obligate the Company or any of its
subsidiary corporations to continue to employ or engage the services of the Unit
Holder in any capacity, nor confer upon the Unit Holder any right to continue on
the Board or in any other capacity with the Company or its subsidiary
corporations, nor limit in any way the right of the Company or its subsidiary
corporations to amend, modify or terminate at any time the Unit Holder’s
arrangements, if any, with the Company.

 


4.             PAYMENT UPON DEATH OR DISABILITY.  UPON THE TERMINATION OF THE
SERVICE OF THE UNIT HOLDER AS A MEMBER OF THE BOARD DUE TO THE DEATH OF THE UNIT
HOLDER OR DISABILITY OF THE UNIT HOLDER WITHIN THE MEANING OF
SECTION 22(E)(3) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE BOARD
SHALL HAVE THE RIGHT TO DETERMINE WHETHER THE UNIT HOLDER’S TERMINATION IS
ATTRIBUTABLE TO A DISABILITY OF THE UNIT HOLDER WITHIN THE MEANING OF
SECTION 22(E)(3) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, SUCH
DETERMINATION OF THE BOARD TO BE FINAL AND CONCLUSIVE), WHILE SERVING IN SUCH
CAPACITY, ALL UNEXERCISED UNITS COVERED HEREBY THAT HAVE NOT VESTED AND BECOME
EXERCISABLE AS OF THE EFFECTIVE DATE OF THE UNIT HOLDER’S TERMINATION OF SERVICE
FOR DEATH OR DISABILITY SHALL VEST AND BECOME IMMEDIATELY EXERCISABLE IN FULL
EFFECTIVE AS OF SUCH DATE OF TERMINATION OF SERVICE, AND THE COMPANY SHALL PAY
SUCH UNIT HOLDER (OR THE LEGAL REPRESENTATIVE OF THE ESTATE OF THE DECEASED UNIT
HOLDER OR THE PERSON OR PERSONS WHO ACQUIRE THE RIGHT TO RECEIVE PAYMENT FOR A
UNIT BY BEQUEST OR INHERITANCE OR REASON OF THE DEATH OF THE UNIT HOLDER;
HEREINAFTER “SUCCESSOR”), IN COMPLETE SATISFACTION OF ALL UNEXERCISED UNITS HELD
BY SUCH UNIT HOLDER ON THE DATE OF SUCH TERMINATION OF SUCH SERVICE OF THE UNIT
HOLDER, AN AMOUNT DETERMINED IN THE MANNER SET FORTH IN PARAGRAPH 2 ABOVE AS IF
THE UNIT HOLDER HAD EXERCISED THE RIGHT AND OPTION TO BE PAID FOR ALL THEN
UNEXERCISED UNITS HELD BY THE UNIT HOLDER ON THE DATE OF SUCH SERVICE
TERMINATION.  SUCH PAYMENT SHALL BE MADE BY THE COMPANY TO THE UNIT HOLDER OR
THE UNIT HOLDER’S SUCCESSOR, AS THE CASE MAY BE, WITHIN 30 DAYS AFTER THE DATE
OF SUCH TERMINATION.


 


5.             NON-ASSIGNABILITY.  THE UNIT HOLDER SHALL NOT TRANSFER, ASSIGN,
PLEDGE OR HYPOTHECATE IN ANY MANNER THIS AGREEMENT OR ANY OF THE RIGHTS AND
PRIVILEGES GRANTED HEREBY OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION.  UNITS ARE EXERCISABLE DURING THE UNIT HOLDER’S LIFETIME ONLY BY
THE UNIT HOLDER.  UPON ANY ATTEMPT BY THE UNIT HOLDER TO TRANSFER THIS AGREEMENT
OR ANY RIGHT OR PRIVILEGE GRANTED HEREBY (INCLUDING WITHOUT LIMITATION ANY
UNITS) OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION AND
CONTRARY TO THE PROVISIONS HEREOF, THIS AGREEMENT AND SAID RIGHTS AND PRIVILEGES
SHALL IMMEDIATELY BECOME NULL AND VOID.


 


6.             ANTI-DILUTION.  IN THE EVENT THAT THE SHARES OF CLASS A COMMON
STOCK SUBJECT TO THIS AGREEMENT SHALL BE CHANGED INTO OR EXCHANGED FOR A
DIFFERENT NUMBER OR KIND OF SHARES OF STOCK OR OTHER SECURITIES OF THE COMPANY
OR OF ANOTHER CORPORATION (WHETHER BY REASON OF MERGER, CONSOLIDATION,
RECAPITALIZATION, RECLASSIFICATION, SPLIT-UP, COMBINATION OF SHARES, OR
OTHERWISE) OR IF THE NUMBER OF SUCH SHARES OF CLASS A COMMON STOCK SHALL BE
INCREASED SOLELY THROUGH THE PAYMENT OF A STOCK DIVIDEND, THEN THERE SHALL BE
MADE AN APPROPRIATE ADJUSTMENT (A) IN THE NUMBER OF UNITS THEN COVERED HEREBY,
(B) TO THE BASE PRICE AND/OR (C) TO THE OTHER TERMS AS MAY BE NECESSARY TO
REFLECT THE FOREGOING EVENTS.  THERE MAY ALSO BE MADE SIMILAR ADJUSTMENTS AS
DESCRIBED IN (A)-(C) OF THE PREVIOUS SENTENCE IN THE EVENT OF ANY DISTRIBUTION
OF ASSETS TO THE COMPANY’S STOCKHOLDERS OTHER THAN A REGULAR QUARTERLY CASH
DIVIDEND.  ANY DETERMINATIONS OR INTERPRETATIONS UNDER THIS SECTION, INCLUDING
WHETHER A DISTRIBUTION IS OTHER THAN A REGULAR QUARTERLY CASH DIVIDEND, SHALL BE
MADE BY THE BOARD, WHICH DETERMINATION SHALL BE FINAL, BINDING AND CONCLUSIVE.
IN THE EVENT THERE SHALL BE ANY OTHER CHANGE IN THE NUMBER OR KIND OF THE
OUTSTANDING SHARES OF STOCK OF THE COMPANY SUBJECT TO THIS AGREEMENT, THEN IF
THE BOARD, IN ITS SOLE DISCRETION, DETERMINES THAT SUCH CHANGE EQUITABLY
REQUIRES AN ADJUSTMENT IN THIS AGREEMENT, SUCH ADJUSTMENTS SHALL BE MADE IN
ACCORDANCE WITH SUCH DETERMINATION, AND THE BOARD’S DETERMINATION OF THE NATURE
AND AMOUNT OF SUCH ADJUSTMENT, IF ANY, SHALL BE FINAL, BINDING AND CONCLUSIVE. 
THE FOREGOING ADJUSTMENTS SHALL BE MADE IN A MANNER THAT WILL CAUSE THE
RELATIONSHIP

 

3

--------------------------------------------------------------------------------


 


BETWEEN THE AGGREGATE APPRECIATION IN A SHARE OF CLASS A COMMON STOCK AND THE
INCREASE IN VALUE OF EACH UNIT GRANTED HEREUNDER TO REMAIN UNCHANGED AS A RESULT
OF THE APPLICABLE TRANSACTION.


 


7.             TERMINATION UPON MERGER.  IN THE EVENT THAT (A) THE COMPANY
MERGES WITH OR INTO ANY OTHER CORPORATION, CONSOLIDATES WITH ANY OTHER
CORPORATION, OR SELLS SUBSTANTIALLY ALL OF ITS ASSETS AND BUSINESS TO ANOTHER
CORPORATION AND, IN ANY SUCH CASE, STOCKHOLDERS OF THE COMPANY IMMEDIATELY PRIOR
TO THE CONSUMMATION OF THE TRANSACTION OWN LESS THAN FIFTY PERCENT (50%) OF THE
OUTSTANDING VOTING SECURITIES OF THE SURVIVING OR ACQUIRING CORPORATION
IMMEDIATELY AFTER CONSUMMATION OF THE TRANSACTION, OR (B) THE CLASS A COMMON
STOCK (OR ANY OTHER CAPITAL STOCK INTO WHICH THE CLASS A COMMON STOCK IS
CHANGED) IS NO LONGER LISTED ON A NATIONAL SECURITIES EXCHANGE OR PUBLICLY
TRADED IN THE OVER-THE-COUNTER MARKET, THEN (I) THE UNIT HOLDER SHALL BE PAID
THE AMOUNT PROVIDED IN PARAGRAPH 2 ABOVE FOR ALL THEN FULLY VESTED UNEXERCISED
UNITS THEN HELD BY HIM IN THE MANNER PROVIDED IN SAID PARAGRAPH 2 AS IF SUCH
UNIT HOLDER HAD EXERCISED HIS RIGHT AND OPTION TO BE PAID FOR ALL OF SUCH THEN
FULLY VESTED UNITS IMMEDIATELY PRIOR TO THE EFFECTIVENESS OF SUCH MERGER OR
CONSOLIDATION, CONSUMMATION OF SUCH SALE OR THE OCCURRENCE OF THE CLASS A COMMON
STOCK NO LONGER BEING LISTED ON A NATIONAL SECURITIES EXCHANGE OR PUBLICLY
TRADED IN THE OVER-THE-COUNTER MARKET AND (II) ALL OF THE UNITS SHALL
AUTOMATICALLY AND WITHOUT NOTICE TERMINATE AND BECOME NULL AND VOID UPON SUCH
EFFECTIVENESS, CONSUMMATION OR OCCURRENCE.


 


8.             RIGHTS UNFUNDED.  THE UNIT HOLDER UNDERSTANDS THAT THE RIGHTS
PROVIDED FOR HEREUNDER ARE UNFUNDED AND THE COMPANY HAS NOT MADE, AND HAS NO
OBLIGATION TO MAKE, ANY PROVISION WITH RESPECT TO SEGREGATING ASSETS OF THE
COMPANY FOR PAYMENT OF ANY BENEFITS HEREUNDER.  THE UNIT HOLDER FURTHER
UNDERSTANDS THAT HE HAS NO INTEREST IN ANY PARTICULAR ASSET OF THE COMPANY BY
REASON OF THIS AGREEMENT BUT ONLY THE RIGHTS OF A GENERAL UNSECURED CREDITOR
WITH RESPECT TO HIS RIGHTS UNDER THIS AGREEMENT.


 


9.             NO RIGHTS AS A STOCKHOLDER.  NEITHER THE UNIT HOLDER NOR ANY
OTHER PERSON LEGALLY ENTITLED TO EXERCISE ANY UNITS HEREUNDER SHALL HAVE ANY
RIGHTS OF A STOCKHOLDER BY VIRTUE OF THE GRANT, VESTING OR EXERCISE OF A UNIT.


 


10.           NOTICES.  WHENEVER UNDER THIS AGREEMENT NOTICE IS REQUIRED TO BE
GIVEN IN WRITING, IT SHALL BE DEEMED TO HAVE BEEN DULY GIVEN UPON PERSONAL
DELIVERY OR UPON RECEIPT BY THE COMPANY BY FAX (TELECOPY), ONE BUSINESS DAY
FOLLOWING DEPOSIT WITH A NATIONALLY RECOGNIZED AIR COURIER GUARANTEEING
OVERNIGHT DELIVERY, OR THREE BUSINESS DAYS AFTER DEPOSIT IN THE UNITED STATES
MAIL IF MAILED BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE COMPANY
AT THE ADDRESS SET FORTH BELOW OR TO THE UNIT HOLDER AT THE ADDRESS SET FORTH ON
THE LAST PAGE HEREOF (OR TO SUCH OTHER ADDRESS AS EITHER PARTY SHALL HAVE
INDICATED TO THE OTHER PARTY BY NOTICE IN ACCORDANCE WITH THIS PARAGRAPH):


 

Company:

 

Arden Group, Inc.

 

 

2020 South Central Avenue

 

 

Compton, California 90220

 

 

Attention: Chief Executive Officer and

 

 

Chief Financial Officer (or person acting as Chief Financial Officer)

 

For purposes hereof, a “business day” is any day other than a Saturday, Sunday
or a holiday in the State of California.

 


11.           BENEFIT.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, THIS
AGREEMENT SHALL BE BINDING UPON AND SHALL OPERATE FOR THE BENEFIT OF THE COMPANY
AND THE UNIT HOLDER AND HIS SUCCESSORS.

 

4

--------------------------------------------------------------------------------


 


12.           GOVERNING LAW.  THIS AGREEMENT AND ANY RIGHTS AND OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA.


 


13.           ENTIRE AGREEMENT.  THIS AGREEMENT REPRESENTS THE ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO REGARDING UNITS BASED ON THE CLASS A COMMON STOCK AND
SUPERSEDES ANY AND ALL PRIOR OR CONTEMPORANEOUS WRITTEN OR ORAL AGREEMENTS OR
DISCUSSIONS BETWEEN THE PARTIES AND ANY OTHER PERSON OR LEGAL ENTITY CONCERNING
THE TRANSACTIONS CONTEMPLATED HEREIN.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, THIS AGREEMENT CANNOT BE AMENDED OR MODIFIED EXCEPT BY A WRITTEN
INSTRUMENT EXECUTED BY THE PARTIES HERETO.


 


14.           CONSTRUCTION.  THE HEADINGS OF THE PARAGRAPHS ARE FOR REFERENCE
PURPOSES ONLY AND SHALL NOT AFFECT IN ANY WAY THE MEANING OR INTERPRETATION OF
THIS AGREEMENT.  IF ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL BE UNLAWFUL,
VOID OR FOR ANY REASON UNENFORCEABLE, THEY SHALL BE DEEMED SEPARABLE FROM, AND
SHALL IN NO WAY AFFECT THE VALIDITY OR ENFORCEABILITY OF, THE REMAINING
PROVISIONS OF THIS AGREEMENT.


 


15.           FURTHER ACTS.  THE PARTIES HERETO AGREE TO EXECUTE AND DELIVER
SUCH FURTHER INSTRUMENTS AS MAY BE REASONABLY NECESSARY TO CARRY OUT THE INTENT
OF THIS AGREEMENT.


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

ARDEN GROUP, INC.

 

UNIT HOLDER:

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

 

 

The undersigned, the spouse of the Unit Holder, does hereby agree to be bound by
the terms of the foregoing Phantom Stock Unit Agreement.

 

 

Dated:

 

, 

 

 

 

 

5

--------------------------------------------------------------------------------